Case 3:18-cv-02458-BEN-BLM Document 116 Filed 03/16/20 PageID.1916 Page 1 of 5


    1   STACEY M. LEYTON (SBN 203827)
        Email: sleyton@altber.com
    2   ANDREW KUSHNER (SBN 316035)
        Email: akushner@altber.com
    3   ALTSHULER BERZON LLP
        177 Post Street, Suite 300
    4   San Francisco, CA 94108
        Telephone: (415) 421-7151
    5   Facsimile: (415) 362-8064
    6   Attorneys for Intervenor-Defendant
        International Brotherhood of Teamsters
    7
    8                        UNITED STATES DISTRICT COURT
    9                      SOUTHERN DISTRICT OF CALIFORNIA
   10
   11                                              Case No. 3:18-cv-02458-BEN-BLM
        CALIFORNIA TRUCKING
   12   ASSOCIATION, RAVINDER SINGH,               STIPULATED REQUEST TO STAY
        and THOMAS ODOM,                           DISTRICT COURT PROCEEDINGS
   13                                              PENDING PRELIMINARY
                    Plaintiffs,                    INJUNCTION APPEAL
   14
              v.                                   Judge: Honorable Roger T. Benitez
   15                                              Action Filed: October 25, 2018
        XAVIER BECERRA, in his official            Trial Date: Not set
   16   capacity as the Attorney General of the
        State of California; JULIE SU, in her
   17   official capacity as Secretary of the
        California Labor Workforce and
   18   Development Agency; ANDRE
        SCHOORL, in his official capacity as
   19   the Acting Director of the Department
        of Industrial Relations of the State of
   20   California; and LILIA GARCIA-
        BROWER, in her official capacity as
   21   Labor Commissioner of the State of
        California, Division of Labor Standards
   22   Enforcement, PATRICK HENNING, in
        his official capacity as the Director of
   23   the Employment Development
        Department.
   24
                    Defendants,
   25
   26
        INTERNATIONAL BROTHERHOOD
   27   OF TEAMSTERS,
   28               Intervenor-Defendant.



               STIP. FOR STAY PENDING PI APPEAL; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 116 Filed 03/16/20 PageID.1917 Page 2 of 5


    1            Plaintiffs California Trucking Association, Ravinder Singh, and Thomas
    2   Odom (together, “Plaintiffs”), Defendants Attorney General Xavier Becerra et al.
    3   (together, “State Defendants”), and Intervenor-Defendant International
    4   Brotherhood of Teamsters (“IBT”) (collectively, the “Parties”), enter into the
    5   following joint stipulation requesting that this Court stay all proceedings in the
    6   District Court pending Ninth Circuit action on Defendants’ appeals of this Court’s
    7   preliminary injunction order.
    8            WHEREAS, on January 16, 2020, this Court entered an order granting
    9   Plaintiffs’ motion for a preliminary injunction, holding that the Federal Aviation
   10   Administration Authorization Act (“FAAAA”) likely preempted California’s
   11   Assembly Bill 5 as applied to motor carriers. Dkt. 89.
   12            WHEREAS, on January 29, 2020, the State Defendants and IBT each
   13   separately appealed the preliminary injunction order. Dkts. 95, 96.
   14            WHEREAS, IBT has moved the Ninth Circuit to stay the preliminary
   15   injunction order pending appeal. Ninth Cir. Case No. 20-55106, Dkt. 14. That
   16   motion is fully briefed and is currently pending.
   17            WHEREAS, on March 11, 2020, the State Defendants and IBT each filed
   18   Opening Briefs on appeal. Ninth Cir. Case No. 20-55106, Dkts. 24, 25. Plaintiffs’
   19   Answering Brief is currently due April 10, 2020.
   20            WHEREAS, a stay would best promote judicial efficiency and conserve the
   21   parties’ resources by deferring discovery and further District Court proceedings
   22   until the Ninth Circuit provides guidance about the relevant issues in this case,
   23   including the operative legal standard governing Plaintiffs’ FAAAA preemption
   24   claim.
   25            WHEREAS, the parties respectfully request that this Court enter an order
   26   staying all proceedings in the District Court until any of the following occurs: (1)
   27   the Ninth Circuit grants the IBT’s motion to stay the preliminary injunction order,
   28   if the Ninth Circuit grants that motion; (2) the Ninth Circuit issues its mandate


                                               1
                 STIP. FOR STAY PENDING PI APPEAL; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 116 Filed 03/16/20 PageID.1918 Page 3 of 5


    1   following resolution of the appeals from the preliminary injunction order; or (3)
    2   the appeals of the preliminary injunction order are withdrawn or otherwise
    3   dismissed.
    4         WHEREAS, the Parties agree that the stay shall be automatically lifted if (1)
    5   the Ninth Circuit grants the IBT’s motion to stay the preliminary injunction order;
    6   (2) the Ninth Circuit issues its decision on the appeals from the preliminary
    7   injunction order; or (3) the appeals of the preliminary injunction order are
    8   withdrawn or otherwise dismissed, and the Parties shall be required to file their
    9   confidential Early Neutral Evaluation statements and joint Rule 26(f) report within
   10   fourteen days of any of these events.
   11         WHEREAS, the Parties respectfully request that, if this joint stipulation is
   12   not granted, this Court extend the deadlines for the Parties to file their joint Rule
   13   26(f) report and to exchange initial disclosures to March 25, 2020.
   14         IT IS HEREBY STIPULATED AND AGREED, by and among the Parties,
   15   through their counsel of record, that all proceedings in the District Court are stayed
   16   until (1) the Ninth Circuit grants IBT’s motion to stay the preliminary injunction
   17   order, if the Ninth Circuit grants that motion; (2) the Ninth Circuit issues its
   18   mandate following resolution of the appeals from the preliminary injunction order;
   19   or (3) the appeals of the preliminary injunction order are withdrawn or otherwise
   20   dismissed.
   21
   22
   23
   24
   25
   26
   27
   28


                                             2
               STIP. FOR STAY PENDING PI APPEAL; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 116 Filed 03/16/20 PageID.1919 Page 4 of 5


    1
        DATED: March 16, 2020               OGLETREE, DEAKINS, NASH,
    2                                       SMOAK & STEWART, P.C.
    3
    4
                                            By: /s/Robert R. Roginson
    5                                          Spencer C. Skeen
                                               Robert R. Roginson
    6                                          Alexander M. Chemers
    7                                       Attorneys for Plaintiffs
                                            RAVINDER SINGH, THOMAS ODOM
    8                                       and CALIFORNIA TRUCKING
                                            ASSOCIATION
    9
   10   DATED: March 16, 2020               DEPUTY ATTORNEY GENERAL,
                                            STATE OF CALIFORNIA
   11
   12
   13                                       By: /s/Jose A. Zelidon-Zepeda
                                               Jose A. Zelidon-Zepeda
   14
                                            Attorneys for Defendants
   15                                       Attorney General XAVIER BECERRA,
                                            et al.
   16
   17   DATED: March 16, 2020               ALTSHULER BERZON LLP
   18
   19
                                            By: /s/Andrew Kushner
   20                                          Stacey M. Leyton
                                               Andrew Kushner
   21
                                            Attorneys for Intervenor-Defendant
   22                                       INTERNATIONAL BROTHERHOOD
                                            OF TEAMSTERS
   23
   24
   25                                                                       40831816.1


   26
   27
   28


                                           3
             STIP. FOR STAY PENDING PI APPEAL; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 116 Filed 03/16/20 PageID.1920 Page 5 of 5


    1                              SIGNATURE CERTIFICATION
    2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
    3   and Procedures Manual, I hereby certify that the contents of this document are acceptable
    4   to Robert R. Roginson, counsel for Plaintiffs, and to Jose A. Zelidon-Zepeda, counsel for
    5   State Defendants, and that I have obtained both Mr. Roginson’s and Mr. Zelidon-
    6   Zepeda’s authorizations to affix their electronic signature to this document.
    7
    8   DATED: March 16, 2020                        ALTSHULER BERZON LLP
    9
   10
                                                     By: /s/Andrew Kushner
   11                                                   Stacey M. Leyton
                                                        Andrew Kushner
   12
                                                     Attorneys for Intervenor-Defendant
   13                                                INTERNATIONAL BROTHERHOOD
                                                     OF TEAMSTERS
   14
                                                                                          42180828.1
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                             4
               STIP. FOR STAY PENDING PI APPEAL; Case No. 3:18-cv-02458-BEN-BLM
